Citation Nr: 0404010	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-13 263	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma




THE ISSUE

Entitlement to waiver of collection of indebtedness of 
Chapter 30 benefits in the amount of $1,010.00.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

According to the RO, the veteran had active military service 
from November 1993 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 decision of the VA RO 
Committee on Waivers and Compromises in Muskogee, Oklahoma.  
The committee denied the veteran's request for waiver of 
recovery of an overpayment of education benefits in the 
amount of $1,010.00, on the basis that collection of the 
overpayment would not be contrary to the principles of equity 
and good conscience.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.

2.  There is fault on the part of the veteran in the creation 
of the overpayment.

3.  There was no fault on the part of VA in the creation of 
the overpayment.

4.  The evidence does not show that repayment of the debt 
would cause an undue financial hardship for the veteran.

5.  Recovery of the debt would not defeat the purpose of the 
benefit.

6.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

7.  The veteran's reliance on VA benefits did not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.




CONCLUSION OF LAW

Waiver of recovery of the overpayment of Chapter 30 benefits 
in the amount of $1,010.00 is not warranted.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 
2000) do not apply to this appeal.  See Barger v. Principi, 
16 Vet. App. 132 (2002) (the duties specified in the VCAA are 
not applicable to requests for a waiver of overpayment).  The 
RO has appropriately notified the veteran of the applicable 
law and regulations, and the reasons and bases for its 
denial, in its statement of case (SOC). 

I.  Factual Background

The record indicates that the veteran was enrolled in classes 
one at a time with each class lasting about four-plus weeks.  
The record shows that the veteran enrolled in a class which 
began on March 21, 2002 and was scheduled to run through 
April 18, 2002.  The record also shows that the veteran 
"dropped" the class during the first week.  The university 
notified VA of the dropped class on May 22, 2002.  As a 
result of the dropped class the veteran was paid a VA 
educational benefit for a period of time during which he did 
not attend class.  The RO notified the veteran by letter in 
May 2002 of an overpayment of $1,010.00.  The veteran 
responded in a letter received by the RO in August 2002.  He 
did not dispute these facts or the validity of the debt; 
however, he claimed that he had to drop the class because he 
was ill, and that he subsequently took the same class at a 
later date.  In his response, the veteran requested a waiver 
of recovery of the overpayment.

The RO wrote to the veteran in August 2002, requesting a 
financial status report.  The veteran never submitted the 
requested financial status report, even though, in addition 
to the initial request in August 2002, he was reminded in the 
December 2002 decision of the Committee on Waivers and 
Compromises and in the March 2003 SOC that no financial 
status report had been received.

II.  Analysis

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Review of the record indicates the RO 
found that there was no bad faith, misrepresentation, or 
fraud on the part of the veteran.  The Board concurs.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  38 C.F.R. § 
1.965.  In making this determination, consideration will be 
given to six enumerated elements which are not intended to be 
all inclusive.  These elements are:  1) the fault of the 
debtor where such actions contribute to creation of the debt; 
2) balancing of fault where VA fault is also involved; 3) 
whether collection of the debt would cause the debtor undue 
financial hardship by depriving him of basic necessities; 4) 
whether collection would defeat the purpose of the VA 
benefit; 5) whether failure to make restitution would result 
in unjust enrichment; and 6) whether reliance on VA benefits 
resulted in relinquishment of a valuable right (i.e., 
changing position to one's detriment).  38 C.F.R. § 1.965(a); 
see also Cullen v. Brown, 6 Vet. App. 510 (1993) (the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
reasons or bases for its conclusions).

The veteran asserts that he is not at fault in creation of 
the debt because he dropped the one class because of illness 
during the first week of the class, and that the illness, and 
therefore the class drop, was beyond his control.  Further, 
the veteran claims he relied on the advice given him by 
university advisors that dropping the class and taking the 
next available class "would not affect [his] education 
benefits in any way."  The veteran acknowledges that he 
received the money at issue, but contends that the money was 
not an overpayment because he was enrolled continuously as a 
full-time student, and that he used the money for living 
expenses.  Finally, the veteran contends that having to pay 
the debt would cause him a financial hardship.  

The Board concludes that there was fault on the part of the 
veteran which contributed to creation of the debt because he 
accepted and used money to which he was not entitled.  This 
is so because he was not an enrolled student, which is a 
requirement for receipt of the benefit.  (VA education 
benefits cannot be paid for periods of non-enrollment or for 
courses dropped.)  Notwithstanding his contention that he was 
enrolled continuously as a full-time student, the record 
shows that as a consequence of his dropped four-week class, 
the veteran was not an enrolled student during that time.  

There is no balancing of fault required because there is 
nothing in the record to indicate any fault on the part of VA 
in creation of the debt.  As for the veteran's indication 
that he relied on information provided by a counselor at his 
school, the Board finds no indication in the record that this 
was the case, or more particularly that VA somehow misled the 
veteran or his counselor and thereby played a role in the 
creation of the debt.  

The veteran contends that recovery of the overpayment would 
result in undue hardship on him.  As noted above, the veteran 
failed to respond to a request by the RO for a financial 
status report.  Having failed to provide needed evidence in 
support of his claim of financial hardship, the veteran 
cannot prevail on a claim of financial hardship.  See 38 
U.S.C.A. § 5107 (claimant has the responsibility to present 
and support a claim for benefits).

There is nothing in the record to indicate that collection of 
the overpayment would defeat the purpose of the VA benefit, 
which benefit is intended to be used as support for those 
enrolled in a qualified training or education program.  When 
a veteran is not enrolled in a course of study or training, 
it may not be said that the benefit should nevertheless be 
paid in order to fulfill the purpose of the benefit for those 
times when properly enrolled.  

It is clear from the record that the veteran received and 
used a benefit to which he was not entitled.  To not recoup 
that overpayment would result in unjust enrichment of the 
veteran at the expense of the government.  Additionally, 
there is no indication that the veteran changed his position 
to his detriment in reliance on the VA education benefits, 
i.e., there is no indication that he incurred additional 
obligation in reliance upon the $1,010.00 in additional VA 
educational benefits he received.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide even an approximate balance 
of negative and positive evidence on the merits.  38 C.F.R. 
§ 3.102; Gilbert, supra, at 57-58.  This is particularly so 
given that there is no evidence to show the veteran's 
financial status.  

On the basis of the above analysis, and after consideration 
of all of the factors, the Board finds that a preponderance 
of the evidence is against the claim for waiver of recovery 
of the debt.  In short, recovery would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.




ORDER

Waiver of recovery of the overpayment of education benefits, 
in the amount of $1010.00, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



